TRUST INSTRUMENT NEUBERGER BERMAN ALTERNATIVE FUNDS SCHEDULE A INSTITUTIONAL CLASS Neuberger Berman Absolute Return Multi-Manager Fund Neuberger Berman Global Allocation Fund Neuberger Berman Long Short Fund Neuberger Berman Risk Balanced Commodity Strategy Fund CLASS A Neuberger Berman Absolute Return Multi-Manager Fund Neuberger Berman Global Allocation Fund Neuberger Berman Long Short Fund Neuberger Berman Risk Balanced Commodity Strategy Fund CLASS C Neuberger Berman Absolute Return Multi-Manager Fund Neuberger Berman Global Allocation Fund Neuberger Berman Long Short Fund Neuberger Berman Risk Balanced Commodity Strategy Fund CLASS R3 Neuberger Berman Absolute Return Multi-Manager Fund Neuberger Berman Long Short Fund Neuberger Berman Risk Balanced Commodity Strategy Fund Dated December 14, 2011
